         Case 2:15-cv-09300-JAR Document 242 Filed 03/08/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                      )
                                                )
                 Plaintiffs,                    )
                                                )       Case No. 16-2105-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )
                                                )
                                                )
PARKER BEDNASEK,                                )
                                                )
                 Plaintiff,                     )
                                                )       Case No. 15-9300-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )

                         DEFENDANTS RESPONSE TO
         PLAINTIFFS’ JOINT REPORT CONCERNING CONSULTATION ON
          ATTORNEYS FEES REQUEST REQUIRED BY LOCAL RULE 54.2

       Comes now the Defendant and submits the following response to Plaintiffs’ joint report

regarding consultation on Plaintiffs’ motions for attorneys fees and the declaration of Mark

Johnson submitted in support thereof (Doc. 282, 586). Plaintiffs have not discharged their duty to

engage in meaningful consultation as required by D. Kan. 54.2. Prior to their recent filing,

Defendant’s counsel offered to consult with Plaintiffs’ counsel on March 5, 2021. Instead of

                                                1
         Case 2:15-cv-09300-JAR Document 242 Filed 03/08/21 Page 2 of 5




filing an unopposed motion for a four day extension their deadline, Plaintiffs’ counsel filed their

report, stating that they have discharged their duty to consult.

       Plaintiffs have continually pushed for “meetings” where the meetings would not have

served the Rule’s purpose as the review was not complete. Defendant’s position has been

consistent: sufficient time was needed to review Plaintiffs’ $4.1 million fee request in order to

have the meaningful consultation contemplated by local rule. Plaintiffs’ attitude seems to be that

consultation is an obstacle to be leaped over on their way to the Court. This is not what the local

rule intends.

       Paragraph 2 of the Johnson declaration states in part: "The parties have been unable to

reach agreement with regard to the fee awards, because counsel for Defendant Schwab has failed

to respond to repeated requests for such consultation …". The exhibits to the Johnson

declaration show this is incorrect. Defense counsel responded to all requests, repeatedly stating

that meaningful consultation could not occur until defense counsel had reviewed, analyzed and

evaluated the fees and expenses sought and supporting documents.

       Paragraph 2 of the Johnson declaration also states that defense counsel "has even

canceled scheduled meetings for such consultation on less than a day’s notice". Again, the

exhibits to the Johnson declaration show this is incorrect. When it became obvious that plaintiff

documents could not be reviewed, analyzed and evaluated prior to the first date set by plaintiff's

counsel for consultation, defense counsel asked to postpone that meeting. Plaintiff's counsel

declined, and the meeting occurred as scheduled.

       Paragraph 5 of the Johnson declaration states in part that the undersigned defense

counsel's response to a January 14 email stated that he could not meaningfully discuss the fees

and expenses sought by plaintiffs’ counsel until he had reviewed them. This is true. One cannot



                                                  2
         Case 2:15-cv-09300-JAR Document 242 Filed 03/08/21 Page 3 of 5




discuss something not yet disclosed. The declaration fails to mention that absolutely no

information had been provided to defense counsel. Thus, defense counsel did not even know the

amount of fees and expenses being sought.

       Declaration paragraph 5 states: "To accommodate his request, the Plaintiffs' counsel in

both cases agreed to file their requests…". Exhibit C to the declaration shows that defense

counsel simply stated that he could not respond until he knew the amounts being sought and

supporting documents. Thus, defense counsel requested information, which could have and

should have been provided prior to filing with the court. Likewise, because there had been no

request to file anything with the court, plaintiffs’ counsel could not have "agreed" to do so.

Because defendant’s response is due 14 days after plaintiffs file their memorandum in support of

their motion for attorneys fees and costs, plaintiffs premature filing effectively eliminated any

possibility of an informed consultation prior to the response date. Plaintiffs subsequently

opposed Defendant’s motion for an extension of that deadline.

       Paragraph 6 of the Johnson declaration and exhibit D thereto reveal that plaintiffs insisted

on scheduling a consultation date before providing any information to defense counsel and that

10 days before the scheduled consultation date plaintiffs filed their memoranda and supporting

documents. Thus, defense counsel received motions for fees and expenses in excess of $4

million and some 435 pages of billing and expense records for 16 attorneys and 4 paralegals over

5 year period only 10 days prior to the scheduled consultation. If plaintiffs’ counsel had

disclosed the approximate amount being sought and the volume of supporting documentation,

defense counsel would not have agreed to schedule a consultation within 10 days after receipt of

that information.




                                                 3
         Case 2:15-cv-09300-JAR Document 242 Filed 03/08/21 Page 4 of 5




       Paragraph 7 of the Johnson declaration states that at 8:01 AM on Monday, February 8,

four hours prior to the scheduled meeting, the undersigned defense counsel sent an email

canceling that meeting. However, as shown by Johnson Declaration Exhibit E, and admitted in

paragraph 7, defense counsel did not cancel the meeting, but requested that it be postponed.

Furthermore, paragraph 8 of that same declaration admits that plaintiffs’ counsel refused to

postpone and the parties met telephonically as scheduled on February 8.

       Paragraph 7 also states in part: "In his email, he did not state that he had started to review

the requests,…". This statement is misleading. The email also did not state that counsel had not

started to review the requests. More to the point, the declaration omits the fact that the email

identified some items already found to which defendant intended to object, which necessarily

required defense counsel to have started reviewing plaintiff's submissions. Included were several

billing entries for which plaintiffs’ counsel has already been paid. See Johnson Declaration

Exhibit E.

       Paragraphs 9 and 12 refer to emails sent by plaintiffs’ counsel on February 20 and 23

asking to schedule a consultation for February 26. The declaration omits the fact that on

February 8 defense counsel asked to postpone the meeting scheduled for that date to February

26; that plaintiffs’ counsel refused to reschedule; and that as a result defense counsel filed a

motion to extend time, which plaintiffs’ counsel opposed. See Johnson Declaration Exhibit H.

       Plaintiffs omit the fact that defense counsel proposed that the parties attempt to resolve this

issue through mediation, which plaintiffs’ counsel declined. Defense counsel believes that

mediation is appropriate in this matter to allow the parties the opportunity to confidentially discuss

the fee issue and work with a mediator towards an agreement, removing the considerable burden

Plaintiffs’ motion for fees poses to the Court.



                                                  4
         Case 2:15-cv-09300-JAR Document 242 Filed 03/08/21 Page 5 of 5




       In sum, Plaintiffs’ filing is misleading in that it attempts to portray defense counsel as being

unwilling to engage in a meaningful discussion of the fee issue. In reality, plaintiffs early offers

to confer were meaningless because plaintiffs’ counsel had not provided defense counsel any

information regarding the fee requests. The first time defense counsel had any information

regarding plaintiffs’ fee requests was when defense counsel downloaded copies of plaintiffs

motions and supporting documents, totaling some 450 pages, after receiving notice that they had

been filed with the court, which required defendant to file responses within fourteen days

thereafter. Defense counsel made repeated requests for sufficient time to review and formulate its

position on the fee requests, which plaintiffs’ counsel refused.


                                               Respectfully submitted,

                                               OFFICE OF ATTORNEY GENERAL
                                               DEREK SCHMIDT

                                               /s/ Stanley R. Parker
                                               Stanley R. Parker, KS #10971
                                               Assistant Attorney General/Trial Counsel
                                               120 SW 10th Avenue, 2nd Floor
                                               Topeka, Kansas, 66612-1597
                                               Phone: (785) 368-8423
                                               Fax: (785) 291-3767
                                               Email: stanley.parker@ag.ks.gov
                                               Attorney for Secretary of State Scott Schwab


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on M a r c h 8 , 2 0 2 1 , a copy of the
 foregoing was filed electronically with the Clerk of the Court by using the CM/ECF
 system, which will send a notice of electronic filing to all counsel of record.

                                               /s/ Stanley R. Parker
                                               Stanley R. Parker, KS #10971




                                                  5
